                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                               Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of the
Laura Jean Klempf Revocable Trust, et al.,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                    Counterclaim Defendants.


               SPECIAL MASTER ORDER ON MOTION TO COMPEL
                           CAL-MAINE PARTIES

        This cause is before the Special Master on the Counterclaim Plaintiffs’ (the

“Trust’s”) Motion to Compel Cal-Maine Foods and Adolphus Baker to Produce

Documents and ESI (the “Motion to Compel”). (Doc. 107) Cal-Maine Foods, Inc.

and Dolph Baker (the “Cal-Maine Parties”) filed a memorandum in opposition to the


ACTIVE 11425643.1
Motion to Compel (Doc. 110); the Trust filed a reply in support of the Motion to

Compel (Doc. 138); and the Cal-Maine Parties filed a sur-reply thereto. (Doc 140)

        On November 7, 2019, the Court, pursuant to Federal Rule of Civil Procedure

53, appointed the undersigned as Special Master for the purpose of overseeing

discovery. (Doc. 179)

        Federal Rule of Civil Procedure 26(b)(1) permits parties to obtain discovery

“regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1) Federal Rule

of Civil Procedure 45(d)(1) obligates a party or attorney seeking discovery by

subpoena to “take reasonable steps to avoid imposing undue burden or expense on a

person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). A court order compelling a

non-party to produce documents must protect that person “from significant expense

resulting from the compliance.” Fed. R. Civ. P. 45(d)(2)(B)(ii). A person opposing a

subpoena for electronically stored information on grounds of undue burden or cost

bears the burden of showing that “the information is not reasonably accessible

because of undue burden or cost.” Fed. R. Civ. P. 45(e)(1)(D).

        On January 12, 2018, the Trust served a subpoena for the production of

documents and ESI on Mr. Baker and on January 21, 2018, Mr. Baker served

objections to the subpoena. Copies of the subpoena and the objections are attached as

Exhibits A and B, respectively, to the Motion to Compel. (Docs. 107-1, 107-2)




ACTIVE 11425643.1                          2
        On March 15, 2018 the Trust served a subpoena to produce documents on Cal-

Maine and on March 29, 2018, Cal-Maine served objections to the subpoena. Copies

of the subpoena to Cal-Maine and the Cal-Maine objections are attached as Exhibits C

and D, respectively, to the Motion to Compel. (Docs. 107-3, 107-4)

        On July 20, 2018, the Trust, Cal-Maine and Mr. Baker entered into a stipulation

providing for an “interim resolution of the discovery dispute with respect to the

subpoenas for production of documents served by the Trust on Mr. Baker and Cal-

Maine.” (Doc. 51) The stipulation provided that Cal-Maine and Mr. Baker would

produce certain limited documents (Doc. 51, ⁋ 1) and that the Trust would not pursue

further productions “until Foodonics and Jacques Klempf have substantially

completed their document production in this case and then only if the Trust

reasonably believes that Cal-Maine or Mr. Baker possess documents that would be

materially additive to the documents produced from other sources.” (Id., ⁋ 2) Cal-

Maine and Mr. Baker reserved their objections to the subpoenas in the event of any

eventual further discovery efforts by the Trust.      (Id.)   The Court approved the

stipulation on July 23, 2018. (Doc. 52)

        Pursuant to the stipulation, the Cal-Maine Parties produced material to the

Trust concerning Cal-Maine’s 2016 acquisition of Foodonics International Inc.’s

assets. (Doc 51, ¶ 2; Doc. 110, p. 2)

        Through the Motion to Compel, the Trust now seeks a further subset of the

documents and ESI sought in the subpoenas to the Cal-Maine Parties (the “Requested

ACTIVE 11425643.1                          3
Cal-Maine/Baker Material”), identified specifically on page 13 of the Motion to

Compel as:

        1.          all documents and ESI from Dolph Baker’s personal or Cal-
                    Maine email accounts responsive to the subpoena from September
                    1, 2008 through January 19, 2018 (except those previously
                    produced by the Cal-Maine Parties in this case);

        2.          all text messages from Dolph Baker’s mobile device(s) to or from
                    Jacques Klempf or Richard Still between September 1, 2008 and
                    January 19, 2018 (the “Klempf/Baker Text Messages”); and

        3.          in the event the Cal-Maine Parties are unable to produce any of
                    the Klempf/Baker Text Messages:

                    (i)    an affidavit or declaration by Dolph Baker which explains
                           why he is unable to produce text messages between himself
                           and Jacques Klempf between September 1, 2008 and
                           January 19, 2018; and

                    (ii)   an affidavit or declaration by a person with IT competence
                           setting forth a description of the search he and Dolph Baker
                           conducted to locate any iCloud, iTunes, or other backups of
                           the Klempf/Baker Text Messages and the results of each
                           such search.

From the context of the arguments in the Motion to Compel, the Special Master

understands paragraph 1, above, to mean only documents and information responsive

to the subpoenas which can be obtained from email accounts of Mr. Baker (either his

personal email account(s) or Cal-Maine email account(s) which he alone uses).

        The Motion to Compel asserts that the above requested information will be

materially additive to the information produced by other sources, particularly because

of evidence that Mr. Klempf may be unable to produce his iPhone text messages and



ACTIVE 11425643.1                                4
that an email account of Richard Still may have been lost. (Doc. 107, pp. 7-9; see

also Doc. 86, p. 15; Doc. 99-7, pp. 68-69; Doc. 107-15)

        The Cal-Maine Parties’ memoranda oppose the Motion to Compel on grounds

that: (1) Mr. Baker did not retain responsive text messages and such messages are not

recoverable; and (2) “Cal-Maine is highly unlikely to have additional documents

responsive to the subpoenas since its prior collection went back to January 1, 2016

and disclosed no documents responsive to the subpoenas created before April 2016.”

(Doc. 110, p. 2; see also Doc. 140, pp. 2-4)         The Cal-Maine Parties have not

substantiated these assertions with a declaration, sworn affidavit or other evidence,

and therefore have not met their burden on these grounds.

        The Cal-Maine Parties also assert that the Trust has not completed its discovery

from Foodonics and that the Motion to Compel is therefore premature under the terms

of their July, 2019 stipulation. (Doc. 110, p. 2; Doc. 140, pp. 2-4)

        The scope and order of discovery is ultimately controlled by the Court. See

Fed. R. Civ. P. 26(b). On November 7, 2019, the Court entered its Third Amended

Case Management and Scheduling Order. (Doc. 180) The order set a new discovery

deadline in this case of May 1, 2020 and stated that “[a]bsent extraordinary

circumstances, the Court does not intend to extend these deadlines.” (Id.)

        The portions of the Requested Cal-Maine/Baker Material ordered here to be

produced appear relevant to the Trust’s claims and defenses in this case and the scope

is proportional to the needs of this case. The terms of this Order will reasonably

ACTIVE 11425643.1                           5
protect Cal-Maine and Mr. Baker from undue burden or significant expense, while

allowing the Trust to obtain discoverable information within the limited remaining

time under the Third Amended Case Management and Scheduling Order.

        Counsel for both the Trust and the Cal-Maine Parties consented to the Special

Master deciding these matters on the written submissions. After consideration of the

Motion and memoranda,

        It is ORDERED that the Motion to Compel is GRANTED, in part, as follows:

        1.          On or before December 20, 2019, Cal-Maine and Mr. Baker shall

provide to the Trust the information described in paragraphs 2 and 3 of the Requested

Cal-Maine/Baker Material and shall file a notice of compliance with the Court at that

time.

        2.          On or before January 10, 2020, the Cal-Maine Parties shall provide to

the Trust the information described in paragraph 1 of the Requested Cal-Maine/Baker

Material (as paragraph 1 is interpreted in this Order), limited to paragraphs 1, 3, 4, 5

and 11-21 of the subpoena to Mr. Baker. (Doc. 107-1) The Cal-Maine Parties shall

file a notice of compliance with the Court at that time.

        3.          Any request for reasonable additional time to comply with this Order

must be made by motion stating specific grounds supported by a declaration under 28

U.S.C. section 1746 or a sworn affidavit.




ACTIVE 11425643.1                              6
        4.          The Cal-Maine Parties shall comply with Federal Rule of Civil

Procedure 45(e)(2) with respect to any responsive information which they claim is

privileged or subject to other protection.

        5.          The Cal-Maine Parties’ reasonable expenses of the foregoing discovery

shall be borne by the Trust. Following completion of the discovery, counsel for the

Trust and counsel for the Cal-Maine Parties shall confer and attempt to agree on the

amount of the expenses. The Trust shall promptly pay the expenses following

agreement. Failing such agreement, either party may apply to the Special Master for

assistance.

        6.          The Motion to Compel is otherwise DENIED.

        DONE AND ORDERED at Jacksonville, Florida, this 27th day of November,

2019.

                                             /s/Michael G. Tanner
                                             Michael G. Tanner, Special Master




ACTIVE 11425643.1                              7
